DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There is no Claim 59.  Therefore, misnumbered claim 60 has been renumbered 59 and misnumbered claim 61 has been renumbered 60.

Election/Restrictions
Applicant’s election without traverse of Claims 42 and 44-59 in the reply filed on August 4, 2021 is acknowledged.  Applicant noted that Species 3 and 4 share a special technical feature and should be examined together.  Examiner finds this persuasive and will examine species 3 and 4 together.
Claims 43 and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 4, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resilient sealing member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 108.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “98” has been used to designate both an aperture and a floor joist.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 44-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 42 discloses the first portion be attached to an external face of the support panels in line 9.  However, as best understood, a single flange does not attach to the support panels, but rather the support panel.  
Claim 42 recites the limitation "the faces of the central panel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the interior surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the two opposed surfaces of the support panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 46, the term "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 46 recites the limitation "the two opposed faces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the flanged portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner will assume for examination purposes that Applicant is referring to the flange member.  
52 recites the limitation "each of two of the plurality of adjacent panels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation "the support members" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner will assume Applicant is referring to the support panels.  
Claim 55 recites the term "and/or" in line 3.  This limitation renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  
Claim 59 recites the limitation "the wire wall tie" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims not specifically described above are rejected due to their dependence upon the rejected claim described in detail above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 42, 44-46, 48, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koupal (US Patent Publication 2009/0272056 A1).  [Claim 42] Koupal discloses a panel (12) for a partition, the panel comprising: a central portion (26); two support panels (13 located on both sides of the central portion) disposed on opposed sides of the central panel, each of the two support panels extending generally perpendicularly to a plane of the central panel, wherein a protruding portion (32) of the each of the two support panels extends beyond at least one of the faces of the central panel (Figure .
[Claim 44] Together the first and second portions of the flange member define a channel or groove (48) for receipt of the protruding portion of one of the two support panels.  
[Claim 45] The second portion of the flange member comprises: a portion which extends generally between the two opposed surfaces of the support panel (40); a portion which is generally parallel to the interior surface of the support panel (43); and a portion which extends generally parallel to a surface of the central panel (43) (Figure 4A).  
[Claim 46] Between the portion which extends generally between the two opposed surface of the support panel and the portion which is generally parallel to the interior surface of the support panel, the flange member may comprise a protrusion portion (44), which extends out away from the interior surface of the support panel.  
[Claim 48] A portion of the flange member is mechanically attached to an interior surface of the support panel (via 19).  
[Claim 52] Koupal discloses a modular partition system comprising a plurality of panels according to claim 42, the system further comprising at least one connecting strip (16), wherein the connecting strip cooperates with a flange member from each of two panels adjacent to one another to connect the panels (Figure 1).  

Claims 42, 45, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiavello et al. (US Patent 4852317).  [Claim 42] Schiavello et al. discloses a panel (Figure 4) for a partition, the .
[Claim 45] The second portion of the flange member comprises: a portion which extends generally between the two opposed surfaces of the support panel (web extending between both 26’s); a portion which is generally parallel to the interior surface of the support panel (33); and a portion which extends generally parallel to a surface of the central panel (43) (Figure 4).  
[Claim 47] The second portion of the flange is provided with a barbed portion (barb of 26), which provides a means for engaging with a face of the central panel.  

Claims 42 and 52-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keith (US Patent 4075811).  [Claim 42] Keith discloses a panel (12) capable of being used as a partition, the panel comprising: a central portion (58); two support panels (16 located on both sides of the central portion) disposed on opposed sides of the central panel, each of the two support panels extending generally perpendicularly to a plane of the central panel, wherein a protruding portion (22) of the each of the two support panels extends beyond at least one of the faces of the central panel (Figure 1); and a flange (36) provided at at least one protruding portion of the two support panels, each flange comprising a flange member which is formed from a metal material having: a first portion (41) adjacent to, and mechanically .
[Claim 52] Keith discloses a modular partition system comprising a plurality of panels according to claim 42, the system further comprising at least one connecting strip (60), wherein the connecting strip cooperates with a flange member from each of two panels adjacent to one another to connect the panels (Figures 2 and 5).  
[Claim 53] A resilient seal (24) is between a pair of adjacent panels.  
[Claim 54] In at least one direction, the connecting strip extends beyond the support panels from the two adjacent panels which it is arranged to cooperate with (60 extends in 4 different directions, two directions beyond the connection of two adjacent panels).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (French Patent 1504427) in view of Whisson (US Patent 3861101).  Perez discloses a panel for a partition, the panel comprising: a support panel and a flange (Figure 2) provided at the support panel, each flange comprising a flange member which is formed from a metal material having: a first portion (side of profile of Figure 2) adjacent to, and mechanically attached to an external face of the support panel (at e in Figure 3); and a second portion (portion of profile at top of panel).

[Claim 48] Perez further teaches a portion of the flange member being mechanically attached to an interior surface of the support panel (at e).  [Claim 49] Mechanical attachment of the flange member to the support panel is achieved by crimping the flange member to the support panel using a tool (Figure 4) to punch, cinch, or crimp the flange member to the support panel (Figure 3).  [Claim 50] A comparison of the recited process with the prior art processes does not serve to resolve the issue concerning patentability of the product.  Whether a product is patentable depends on whether it is known in the art or it is obvious and is not governed by whether the process by which it is made is patentable.  Whisson teaches using a tip of the lug in Figure 4 to cause plastic deformation of the surface of the flange member and thereby, creating a groove in the support panel.  

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Koupal as discussed above, and further in view of Greenamyer (US Patent 3793789).  Koupal discloses the claimed .  

Claims 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Keith as discussed above, and further in view of Weber et al. (US Patent 9518385 B2).  Keith discloses the claimed invention as discussed above, including the connecting strip having an elongate body defining a groove (Figure 6), but fails to disclose one or more engagement features on the connecting strip.  Weber discloses a having a cover (140) with an engagement means (1409) for engagement with a beam (Figure 19).  The engagement feature comprises at least one pair of protrusions (walls 142).  Each of the protrusions defining a guide channel (indented channel below the barb on each of 142) for at least part of the beam.  The protrusions facing each other and are generally L-shaped.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an engagement means into the connecting strip of Keith as suggested and taught by Weber et al.  It is known in the art to incorporate means for engagement with beams within a wall structure so that the wall structure can easily attach to an adjoining structural member.  
With respect to providing a plurality of pairs of engagement features, it would have been obvious to one of ordinary skill in this art before the effective filing date of the invention to provide the connecting strip of Keith with a plurality of the engagement features suggested and taught by Weber et al. since a mere duplication of parts would have been a matter of design choice.  It has been held that St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Providing multiple pairs of engagement features would merely provide additional attachment points when placing a structural member atop the connecting strip.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARISSA AHMAD/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635